                           United States District Court
                                     for the
                           Southern District of Florida

Coral & Stones Unlimited Corp.,         )
Appellant,                              )
                                        )           Bankruptcy Appeal
v.                                      )       Case No. 18-23658-Civ-Scola
                                        )
Arkadi Abraham, Appellee.               )

                     Order Denying Motion for Rehearing
       The Appellant Coral & Stones Unlimited Corp. (“CS”) moves the Court to
reconsider its earlier order affirming the Bankruptcy Court. (the “Motion,” ECF
No. 29.) CS asserts that “[r]econsideration is appropriate because the Court did
not distinguish this case from prior favorable authority for” CS and otherwise
erred by giving too much weight to a recent and directly applicable Eleventh
Circuit decision. (Id. at p. 3.) Having considered the record in this case and the
applicable law, the Court finds the Motion (ECF No. 29) lacks merit and denies
it accordingly.
        Federal Rule of Bankruptcy Procedure 8022 permits a party to move for
rehearing by “stat[ing] with particularity each point of law or fact that the movant
believes the district court or BAP has overlooked or misapprehended and must
argue in support of the motion.” Fed. R. Bankr. P. 8022(a)(2). “Bankruptcy Rule
8022 (formerly 8015) is silent regarding the standard of granting a rehearing
motion.” Tucker v. Mukamal, No. 13-mc-23425, 2015 WL 10986356, *1 (S.D. Fla.
Feb. 11, 2015) (Marra, J.). But “courts in the ‘Eleventh Circuit have applied the
same standard to motions for rehearing under Bankruptcy Rule 815 as is applied
to motion for reconsideration under Federal Rule of Civil Procedure 59(e).’” Id.
(quoting In re Daniels, No. 12-cv-4181-WSD, 2014 WL 547176, at *3 (N.D. Ga.
Feb. 1, 2014)). “The only grounds for granting a Rule 59 motion are newly-
discovered evidence or manifest errors of law or fact. A Rule 59(e) motion cannot
be used to relitigate old matters, raise argument or present evidence that could
have been raised prior to the entry of judgment.” Id. (quoting Arthur v. King, 500
F.3d 1335, 1343 (11th Cir. 2007)).
       The Motion does not present newly discovered evidence or identify any
manifest errors of law or fact. Instead, CS reargues the legal positions it furthered
in its initial brief and requests the Court to provide less weight to binding
Eleventh Circuit precedent and more weight to various lower court and out of
circuit authority. Contrary to CS’s view, the Court did consider that non-binding
authority in adjudicating this appeal and found it unpersuasive in light of the
Eleventh Circuit’s decision in Beem. Because CS simply seeks to “relitigate old
matters” raised in its initial brief, the Court denies the Motion (ECF No. 29).
      Done and ordered, in Chambers at Miami, Florida on May 15, 2019.




                                          Robert N. Scola, Jr.
                                          United States District Judge
